

116 HR 32 IH: Buy a Brick, Build the Wall Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 32IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Davidson of Ohio (for himself, Mr. Meadows, Mr. Duncan, Mr. Hice of Georgia, Mr. Gosar, Mr. Jordan, Mr. Norman, Mr. Mooney of West Virginia, Mr. Brooks of Alabama, Mr. Yoho, Mr. Cloud, Mrs. Lesko, Mr. Biggs, Mr. Perry, Mr. Gohmert, Mr. Massie, Mr. Budd, and Mr. Buck) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow the Secretary of the Treasury to accept public donations to fund the construction of a
			 barrier on the border between the United States and Mexico and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Buy a Brick, Build the Wall Act of 2019. 2.Border wall trust fund (a)Border wall trust fundAt the end of subchapter III of chapter 33 of title 31, United States Code, insert the following:
				
					3344.Border wall trust fund.
 (a)Authority To receive giftsNotwithstanding section 3113, the Secretary of the Treasury may accept for the Government a gift of money on the condition that it be used to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico.
 (b)Trust fundNot later than 60 days after the date of enactment of this section, the Secretary of the Treasury shall—
 (1)establish an account, to be known as the Border Wall Trust Fund, into which money received as gifts under this section shall be deposited; and (2)create a publicly accessible website to receive such gifts.
							.
 (b)Clerical amendmentThe table of contents for chapter 33 of title 31, United States Code, is amended by inserting at the end the following:
				
					
						3344. Border wall trust fund..
			